Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.          The following is an examiner’s statement of reasons for allowance: 
              As to claim 1, prior art of record does not fairly teach or suggest an integrated optical communication device, comprising:
              a silicon substrate;
              a transmit lane to generate electrical signals from a receive interface and process the electrical signals by a FEC device, a PAM encoder, and dual PAM drivers;  
              dual DFB laser devices to generate two-wavelengths laser signals characterized by a RIN level of less than -140dB/Hz;
              dual optical modulators to be driven by the dual PAM drivers to convert the two-wavelength laser signals to two modulated optical signals ;
              a MUX device to multiplex the two modulated optical signals and output a multiplexed optical output signal; 
              a DEMUX device to receive a multiplexed optical input signal and demultiplex to two-demultiplexed signals; 
              dual photodetectors to respectively convert the two de-multiplexed signals to current signals; 
              a receive lane module comprising of dual TIA to amplify the current signals, dual PAM- based ADC to convert the current signals to digital signals, dual DSP to process the digital signals, a FEC device, and a decoder to generate electrical signals based on the digital signals outputting through a TX interface. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
              Dallesasse (US Patent Application Publication No: 2008/0069570 A1) is cited to show an integrated optical communication device (see abstract and fig. 2) that is comprised of PAM encoders (PAM ENCODER 30, 31, 32, 33 in fig. 2), PAM retimers (PAM RETIMER 34, 35, 36, 37, fig. 2), laser devices (42, 43, 44, 45, fig. 2), a multiplexer (MULTIPLEXER 46, fig. 2), optical fibers (FIBERS 47, 48, fig. 2), a demultiplexer (DEMULTIPLEXER 49, fig. 2), photodetectors (50, 51, 52, 53, fig. 2), TIA amplifiers (54, 55, 56, 57, fig. 2), PAM retimers (PAM RETIMER 58, 59, 60, 61, fig. 2), and PAM decoders (PAM DECODER 62, 63, 64, 65, fig. 2). 
                 Chaahoub et al. (US Patent Application Publication No: 2014/0348512 A1) is cited to show an integrated optical communication device (see 200 in fig. 9) that is comprised of an electrical interface for receiving electrical signals (71 in fig. 9), EQ circuits (EQ 73 in fig. 9), CDR circuits (CDR & SER 74 in fig. 9), DE-SKEW circuits (DE-SKEW 75 in fig. 9), PAM encoders (PAM-4 ENCOD 210 in fig. 9), driver circuits (DE DRIVER 77 in fig. 9), an electro-optical interface (78, fig. 9), EQ circuits (EQ 82, fig. 9), PAM decoders (PAM-4 CDR & DECOD 220, fig. 9) and driver circuits (DE DR 85 in fig. 9). 
               Way et al. (US Patent No: 10,892,827 B2) is cited to show an integrated optical communication device (see 301 in fig. 3A) that is comprised of PAM DSP (311, fig. 3A), analog EDPC (321, fig. 3A), MZM (323, fig. 3A), laser light sources (325, 327, fig. 3A), demultiplexer (317, fig. 3A), and ROSA (313, fig. 3A). 
              SADOT, Dan (WO 2014/141260 A1) is cited to show an integrated optical communication device (see fig. 1a, 1b, 2a, 2b, 3a, 3b) that is comprised of PAM4 mappers (102a, fig. 1a), CD compensators (103a, fig. 1a), MZM pre-processors (104a, fig. 1a), DAC (105a, fig. 1a), VGA (106a, fig. 1a), ADC (107a, fig. 1a), MLSE (108a, fig. 1a), and PAM4 de-mappers (109a, fig. 1a), 


4.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034. The examiner can normally be reached M-W 11 AM to 7 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636